DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 2 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claims 1 and 2 to add new limitations. As a result of the added limitations to Claim 1, the rejection of Claim 1 for double patenting is withdrawn.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) in view of Malek (US 7,353,954).
	Regarding Claim 1, Uchiyama discloses an injection molding system (abstract, paragraph [0001]) comprising: 
	an injection molding machine configured to inject a molten material into a mold to mold a molded object (Fig. 1 paragraph [0030] injection molding apparatus – 10 …resin material is injected into a mold…to produce a molded article – 14…); 
	an inspection device (Fig. 1 paragraph [0011] …an inspection means configured to inspect the molded article conveyed by the conveyance means…inspection device – 30) including a first placement unit (paragraphs [0011] [0035] a conveyance means configured to convey a molded article…first position information of the conveyance part…) and a second placement unit (Fig. 1 paragraph [0036]…a second position of the conveyance part at the time of inspection of the molded article – 14 by the inspection device – 30) and
	a moving unit configured to change a relative position between the first placement unit and the inspection unit and a relative position between the second placement unit and the inspection unit (paragraphs [0015] [0036]…a moving means configured to move the molded article…; molded article – 14 conveyed by the conveyor – 40 is subjected to inspection…a second position of the conveyance part at the time of inspection …)
	a third placement unit on which the molded object after inspection by the inspection device is placed (paragraph [0053] molded article – 14 that has been inspected by the inspection device – 309 may be returned onto the conveyor – 40 or may be carried to another place…);
	 a robot configured to execute an operation of conveying the molded object from the mold to the first placement unit or the second placement unit (Fig. 5 a robot – 36 that is a moving means …where the inspection device is provided…),  and an operation of conveying the molded object from the first placement unit or the second placement unit to the third placement unit (paragraphs [0037] [0053] a distance between the molded article pickup position – A and the molded article inspection position – B is set in advance…;…may be returned onto the conveyor – 40 or may be carried to another place…); and
	 a control device configured to control the injection molding machine, the robot, and the inspection device (Fig. 1 paragraphs [0016] [0050]…moving means may be a robot…:…a control means that centrally controls the injection molding apparatus – 10, the conveyor – 40 and the inspection device – 30…), wherein 
	the control device controls the injection molding machine, the robot, and the inspection device (Fig. 1 paragraphs [0016] [0050]…moving means may be a robot…:…a control means that centrally controls the injection molding apparatus – 10, the conveyor – 40 and the inspection device – 30…) so as to 
	mold, by the injection molding machine, a first molded object as the molded object during a first molding period (Fig. 1 paragraph [0030] molded article – 14 is picked up from the injection molding apparatus – 10 onto a molded article pickup position – A), 
	inspect, by the inspection unit, the first molded object placed on the first placement unit during a first inspection period (paragraph [0033] molded article – 14 conveyed by the conveyor – 40 from the molded article pickup position – A is carried to a molded article inspection position – B) 
	convey, by the robot, the first molded object after inspection from the first placement unit to the third placement unit during a first conveyance period (Fig. 5 paragraphs [0052] [0053] …robot – 36 carries the molded article – 145 to the inspection device – 30…;… may be returned onto the conveyor – 40 or may be carried to another place…) 
	mold, by the injection molding machine, a second molded object as the molded object during a second molding period after the first molding period, 
	inspect, by the inspection unit, the second molded object placed on the second placement unit during a second inspection period, 
	convey, by the robot, the second molded object after inspection from the second placement unit to the third placement unit during a second conveyance period (paragraph [0011] plurality of sets of the molding data and the first position information of the conveyance part and the plurality of sets of the inspection data and the second position information of the conveyance part…), and 
	overlap the first inspection period and the second molding period and overlap the second inspection period and the first conveyance period (paragraph [0040]….distance between the molded article pickup position at the time of producing and picking up the molded article and the molded article inspection position at the time of inspecting the molded article is set in advance…).
	
While Uchiyama  discloses the above limitations, in that the molded object (article) is conveyed by a conveyor from a pickup position to be carried to an inspection position (Fig. 1 paragraph [0033]), however, it does not disclose that the molded object is placed on one of the first placement unit and the second placement unit to be inspected and there is no switching between inspection at the first placement unit and at the second placement unit by reciprocating between the two units nor any switching between conveying to these units.
	Malek discloses an inspection system for manufacturing lines (abstract) where an inspection unit is configured to inspect manufactured parts including molded parts (Col. 5 ll. 63-66). Malek further teaches that these molded objects are placed on one of first placement unit and a second placement unit to be inspected (Col. 3 ll. 23-29 first inspection station; second inspection station...Col.24 ll 65-68 inspection station – A inspection station – B )  and an inspection unit (Co. 24 ll. 50-52 3D inspection camera – 1001A...)
	a moving unit is configured to switch between inspection at the first placement unit and inspection at the second placement unit by reciprocating the first placement unit (Col. 3 ll.34-36) between a first delivery position (Fig. 16 ll. 56-59 located between inspection station – 1612 and 1614 is a tray inverter or flipper – 1900; ....Col. 3 ll. 53-63 where first side of device with a first tray is inspected ...once inspected, the tray is moved to the flip station...are flipped and placed with a second tray) and 
	a first inspection position to change a relative position between the first placement unit and the inspection unit and reciprocating the second placement unit between a second delivery position and a second inspection position to change a relative position between the second placement unit and the inspection unit (Fig. 10 Col. 24 l. 64- Col. 25 l. 2 inspection station – B to flipping station – F); 
	a third placement unit on which the molded object after inspection by the inspection device is placed;  (Fig. 10 Col. 25 ll. 1-2  move trays from flipping station – F to inspection station – C to inspection station – D...)
	 a robot configured to execute an operation of conveying the molded object from the mold (Col. 7  ll. 29-32 pick-and-place mechanism is robotic arm) to the first placement unit or the second placement unit (Fig. 10 Col. 24 l. 67 – Col. 25  l. 4 modular machine vision system – 1000, conveyor – 188B used to move trays from inspection station – A to inspection station – B  to  flipping station – F ...to picking station E and picking station G...to hold trays stationary for inspection...) by switching between conveying to the first placement unit and conveying to the second placement unit (Fig. 10 Col. 25 ll. 4-7  pickers – 2000 are used to select devices from trays and to fill trays), and 
	an operation of conveying the molded object from the first placement unit or the second placement unit to the third placement unit by switching between conveying from the first placement unit and conveying from the second placement unit (Fig. 16 Col. 33 kk, 47-53 where a first, second and third inspection station is involved (1610, 1612, 1614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Uchiyama with Malek whereby an injection molding machine to mold a molded object with an inspection device with first, second and third placement units as positions on a conveyor (paragraph [0033]) would be replaced as separate first, second and third placement units or trays where a moving unit is configured to switch between first and second inspection positions by reciprocating between delivery positions and these inspection positions and where this conveying device is a robot. 
This would an advantageous configuration to one with ordinary skill in the art because this inspection system is capable of automated high-speed three-dimensional inspection of objects without operator interventions; thus lessening operator error. (Col. 4 ll1-13).

	Regarding Claim 2, the combination of Uchiyama and Malek disclose all the limitations of Claim 1 and Malek further discloses that the moving unit moves the inspection unit between the first inspection position and the second inspection position (Fig. 10 Col. 24 l. 64-Col. 25 l. 4 conveyor – 1880A ...move trays from inspection station – A to Inspection station – B....and to hold trays stationary for inspection under cameras – 001A and 1001B...).
	
	Regarding Claim 3, the combination of Uchiyama and Malek disclose all the limitations of Claim 2,  and while Uchiyama provides a configuration wherein the mold and wherein the mold (Fig. 1 paragraph [0030] molded article – 14), the first delivery position (Fig. 1 paragraph [0030] molded article pickup position – A), the third placement unit (paragraph [0053] …may be carried to another place), and the second delivery position (paragraph [0033] …molded article pickup position – A is carried to a molded article inspection position – B) and Malek discloses that a conveyor moves trays from inspection station – A to inspection station – B to flipping station – F (delivery position) to  inspection station – C (Col. 24 l. 66 – Col. 25 l. 2), these
	are not disposed in an order in a direction from the first delivery position to the second delivery position.
	 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the mold, first delivery position, third placement unit and the second delivery position since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
	One would have been motivated to rearrange these parts of the operation for the purpose of inspection when it can hardly be performed on the conveyor or placement units such as when a weight measurement device or a size measurement device is used as the inspection device (Uchiyama, paragraph [0053]). Moreover, in some embodiments one with ordinary skill in the art would rearrange this order to provide a lower cost system (Malek Col. 25 ll. 18-20).

Regarding Claim 4, the combination of Uchiyama and Malek disclose all the limitations of Claim 1 and Uchiyama further discloses that the control device molds, by the injection molding machine, a third molded object as the molded object during a third molding period overlapping the first conveyance period (paragraph [0035] …steps are repeated every time the molded article – 14 is molded and picked up by the conveyor – 40).

Regarding Claim 5, the combination of Uchiyama and Malek disclose all the limitations of Claim 1 and Uchiyama further discloses that the control device controls the injection molding machine to start molding the second molded object by the injection molding machine before the first molded object is placed on the first placement unit (paragraph [0044] …after being molded and ejected by the injection molding apparatus – 10, a time detection means – 22 detects the time as a first time , and transmits the information…These processes are repeated every time the molded article – 14 is molded and picked up by the conveyor – 40).

2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) and Malek (US 7,353,954) as applied to Claim 1 above, and further in view of Yoda (US 6,322,343) and Nichols (US 2,523,137).
	Regarding Claim 6, the combination of Uchiyama and Malek disclose all the limitations of Claim 1, however, do not disclose any further information about the mold of the injection molding machine or that the robot takes out the molded objection by an ejector pin. 
	Yoda discloses a shaping mold that has a fixed mold and a moving mold moving relatively to the fixed mold (Fig. 6 5:5-11 bracket – 112 connected to a movable plate – 111 is received so as to move together with the movable plate – 111 in response to the opening and closing of the mold), and an ejector pin protruding from the moving mold toward the fixed mold due to the movement of the moving mold relative to the fixed mold (Fig. 6, servomotor for ejector – 108 ,,,connected to a movable plate – 111…so as to move together with the movable plate – 11), while Uchiyama discloses that an ejection device is used to eject the produced molded article (paragraph [0030] and as the robot may be used as the moving means (paragraph [0016]) it inferentially could be used for this purpose. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Uchiyama and Malek to incorporate the teaching of Yoda whereby an injection molding system comprising an injection molding machine configured to inject a molten material into a mold to mold a molded object would include in it  a fixed mold, a movable mold and an ejector pin, as taught by Yoda. 
	One with ordinary skill in the art would add these features because a fixed and movable mold with an ejector pin, enables the use of a servomotor both mold clamping and ejecting a mold product (Col. 2 ll. 49-50; Col. 5 ll. 8-11). 
 	However, while Yoda discloses a servomotor for an ejector (Figs 2, 3 4:63 ejector – 108) there is no further mention of an ejector or its description in it nor in the other prior art references.
	 Nichols discloses using a plastic molding machine where the molded material is ejected by ejector pins (Fig. 6 6:1-22 …means of an ejection cylinder – 200  containing a piston – 200a…The piston head – 186 engages a plate – 180 causing it to move upward thereby effecting upward movement of ejection pins – 206 attached to plates – 179).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Nichols to the combination of to incorporate the teaching of Nichols to the combination Uchiyama, Malek and Yoda whereby an injection molding machine includes a fixed mold and a movable mold to also provide an ejector pin protruding from a movable mold, as disclosed by Nichols.
	One with ordinary skill in the art would include this feature because ejector (ejection) pins force the molded work from the mold (lower die) to such a position that it can be easily removed by the operator (Col. 6: ll. 20-22). 

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) and Malek (US 7,353,954) as applied to Claim 1 above, and further in view of Watanabe (US 2019/0358903).
	Regarding Claim 7, the combination of Uchiyama and Malek disclose all the limitations of Claim 1, however, do not disclose a nozzle configured to inject molten material into the mold, a flat screw and a barrel having a communication hole and a heating unit whereby the injection molding machine melts the material supplied between the flat screw and the barrel. 
	Watanabe discloses an injection molding machine (paragraph [0002]), wherein the injection molding machine has: 
	a nozzle configured to inject the molten material into the mold (Fig. 1 paragraph [0033] material guided to the nozzle – 61 is finally discharged from an opening portion – 62 toward the molding table – 81)
	a flat screw having an end surface with a groove formed thereon (Fig. 1, 4 paragraphs [0027] flat screw – 40 groove portions – 41);
	a barrel having a communication hole facing the groove forming surface (Figs. 2, 4 paragraph [0029] …via a communication hole – 56 provided at the center of the  screw-facing portion – 50…) and communicating with the nozzle (Fig. 2 paragraph [0032] nozzle – 61 is coupled to the communication hole – 56); and 
a heating unit (Fig. 1 paragraph [0029] heating unit – 58  ...is embedded in the screw-facing portion – 50), and 
	the injection molding machine melts the material supplied between the flat screw and the barrel by rotation of the flat screw and heating by the heater (Fig. 1, 4 paragraph [0029] material supplied into the groove portions – 41 of the flat screw – 40 which is rotating, while at least a portion thereof is being melted by heating with the heating unit – 58 and rotation of the flat screw- 40…), material supplied to the groove portion is meted to generate the molten material, and then the molten material flows out from the communication  hole  (paragraph [0029] paste-like material flowing into the center portion – 46 is supplied to the discharge unit – 60 as a molding material via a communication hole – 56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uchiyama and Malek to incorporate the disclosure of Watanabe whereby 
	an injection molding system configured to inject a molten material into a mold to mold a molded object, would include
	 a flat screw and a barrel having a communication hole facing the groove forming surface communicating with the nozzle and  with a heating unit which melts the material supplied between the flat screw and the barrel.
	One with ordinary skill in the art would include this feature because it improves the performance of plasticizing the material by improving the amount of kneading of the material by means of the groove portion of the flat screw (paragraph [0004]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712